Citation Nr: 0737142	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for treatment for the service-connected bilateral 
plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1979 to 
June 1992 and from February 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied a 
disability rating greater than 10 percent for the 
service-connected patellofemoral syndrome of the veteran's 
right knee, a disability rating greater than 10 percent for 
the service-connected bilateral plantar fasciitis, and a 
temporary total rating under 38 C.F.R. § 4.30 for treatment 
for the service-connected bilateral plantar fasciitis.  

In a statement received at the RO in August 2007, the veteran 
raised the issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD), entitlement to service 
connection for a back disability asserted to be secondary to 
the service-connected right knee disorder, entitlement to 
service connection for a left knee disability asserted to be 
secondary to the service-connected right knee disorder, and 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  At the personal hearing conducted before the 
undersigned Acting Veterans Law Judge at the RO in August 
2007, the veteran reiterated her desire to pursue claims for 
service connection for PTSD, bilateral carpal tunnel 
syndrome, and a left knee disability.  August 2007 hearing 
transcript (2007 T) at pgs. 2, 20, 28-30.  

Further review of the claims folder indicates that the RO 
previously denied service connection for PTSD and that the 
veteran did not perfect a timely appeal with respect to that 
denial.  Additionally, the RO has not adjudicated the issues 
of whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for PTSD, entitlement to service connection for a 
back disability asserted to be secondary to the 
service-connected right knee disorder, entitlement to service 
connection for a left knee disability asserted to be 
secondary to the service-connected right knee disorder, or 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  These issues are, therefore, referred to the 
agency of original jurisdiction for appropriate action.  

The current appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  


REMAND

Service-Connected Patellofemoral Syndrome Of The Right Knee

The veteran last underwent a VA examination of her right knee 
in April 2006.  At that time, her main right knee complaint 
was daily pain in the anterior portion of the joint.  The 
physical examination conducted on her right knee demonstrated 
range of motion from zero to 125 degrees, some patella 
femoral crepitus, some mild lateral tracking of the patella, 
and patellofemoral crepitus but no pain, effusion, 
instability, or additional limitation of motion with 
repetitive use.  Lachman's and McMurray's tests were 
negative.  X-rays taken on the veteran's right knee showed 
narrowing of the medial and lateral joint spaces but no other 
abnormalities.  In pertinent part, the examiner assessed 
patellofemoral syndrome as well as mild medial compartment 
arthritis, and some minimal loss of motion, of the right 
knee.  

Significantly, however, since the April 2006 VA examination, 
the veteran has complained of increased symptomatology 
associated with her service-connected right knee disability.  
Specifically, she has described nearly constant pain and 
swelling, as well as increased limitation of motion, of this 
joint.  See, e.g., 2007 T. at 21-24.  In light of these 
recent pertinent complaints following the last VA examination 
of the veteran's service-connected right knee disability in 
April 2006, the Board finds that a remand of her right knee 
claim is necessary.  On remand, the veteran should be 
accorded a VA examination of her right knee to determine the 
current nature and extent of this service-connected 
disability.  

Service-Connected Bilateral Plantar Fasciitis

The veteran last underwent a VA examination of her feet in 
April 2006.  At that time, she complained of pain radiating 
from the bottom of her feet up into her calves.  A physical 
examination conducted on the veteran's feet demonstrated 
exquisite tenderness and soft tissue swelling at the 
insertion of the plantar fascia bilaterally, 20 degrees of 
dorsiflexion, and 20 degrees of plantar flexion bilaterally 
but well-healed scars on the medial aspect of both feet and 
no redness, signs of infection, pain or additional limitation 
of motion with repetitive use, or objective evidence of 
painful motion of any of the joints of the ankles or feet.  
The examiner observed that the veteran walked with a slightly 
antalgic, waddling-type gait and with the assistance of 3-D 
boots and canes.  Radiographic films were negative.  The 
examiner concluded that the veteran was somewhat disabled as 
a result of her bilateral plantar fasciitis, but did not 
provide any explanation for that statement nor any expression 
of specific functional impairment caused by the foot 
disability.

Significantly, however, since the April 2006 VA examination, 
the veteran has complained of increased symptomatology 
associated with her service-connected bilateral foot 
disability.  Specifically, she has described inflammation of 
her feet and heels, constant pain, swelling, and cracking 
sensations.  See, e.g., 2007 T. at 3, 5, 8-18.  In light of 
these recent pertinent complaints following the last VA 
examination of the veteran's service-connected bilateral 
plantar fasciitis in April 2006, the Board finds that a 
remand of her bilateral foot claim is necessary.  On remand, 
the veteran should be accorded a VA examination of her feet 
to determine the current nature and extent of this 
service-connected disability.  

Temporary Total Rating Under 38 C.F.R. § 4.30 For Treatment 
For The Service-Connected Bilateral Plantar Fasciitis

The veteran maintains that both of her feet were placed in 
hard casts in March 2004, that she wore these hard casts for 
at least eight weeks, and that she subsequently wore walking 
casts on her feet between September 2004 and March 2005.  
See, e.g., 2007 T. at 24-28.  See also 2006 hearing 
transcript (2006 T.) at 3-4.  A February 2004 VA medical 
report of record indicates that the veteran was "to be 
casted for orthotics."  Also, VA outpatient treatment 
records dated between September and November 2004 indicate 
that, during that period, the veteran wore short-leg walking 
casts and 3-D boots.  Medical records currently associated 
with the veteran's claims folder, however, do not reflect the 
veteran's wearing of hard casts beginning in March 2004.  

Further, in a September 2004 letter, a physician at the VA 
Medical Center (VAMC) in Memphis, Tennessee, stated that the 
veteran "must be off work for 6 weeks as a result of the 
surgery she required to both her feet at the VA Hospital."  
The doctor did not specify the exact date of the veteran's 
foot surgery.  The claims folder contains no medical records 
reflecting foot surgery relative in time to the VA 
physician's September 2004 letter.  

A complete and thorough review of the claims folder indicates 
that all of the records of treatment that the veteran 
received in 2004 may not be included in her claims folder.  
In this regard, the Board notes that, in 2004, the veteran 
appears to have received medical care at two different 
facilities, including the VAMC in Memphis, Tennessee, and the 
VAMC in Cleveland, Ohio.  A remand of the veteran's temporary 
total rating claim is, therefore, necessary to accord the RO, 
through the AMC, an opportunity to procure all pertinent 
records of treatment that the veteran received in 2004 from 
the Memphis and Cleveland VAMCs.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Obtain records of foot treatment 
that the veteran received at the 
Memphis and Cleveland VAMCs between 
January and September 2004 as well as 
records of both foot and right knee 
treatment that she has received from at 
the Memphis VAMC since March 2007.  
Copies of all such available reports 
should be associated with the veteran's 
claims folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and extent of the 
service-connected patellofemoral 
syndrome of her right knee and the 
service-connected bilateral plantar 
fasciitis.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, 
should be conducted.  

All pertinent right knee pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In addition, the examiner 
should discuss whether the veteran's 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to the service-
connected right knee disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses her right knee repeatedly over a 
period of time.  Complete rationale 
must be provided for all opinions 
expressed.  

Also, all pertinent bilateral foot 
pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  To the 
extent possible, the examiner should 
distinguish between foot pathology 
associated with the service-connected 
bilateral plantar fasciitis and those 
foot manifestations related to the 
veteran's nonservice-connected 
peripheral neuropathy.  The examiner 
should discuss whether the veteran's 
feet exhibit weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
bilateral plantar fasciitis disability.  
If feasible, this determination should 
be expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses her feet repeatedly over a period 
of time.  Complete rationale must be 
provided for all opinions expressed.  

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issues on appeal.  If the decision 
remains in any way adverse to the 
veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the increased rating issues on appeal, 
as well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



